Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 3, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

  156142 & (23)(26)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 156142
                                                                     COA: 337773
                                                                     Genesee CC: 16-039145-FC
  JERRY ANDERSON, II,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 22, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motions to grant
  leave to appeal and for bail are DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 3, 2018
         t1218
                                                                                Clerk